The order appealed from not only reversed the order of the Special Term quashing the writ of certiorari, but reinstated the writ and remitted the proceedings to the Special Term for its determination upon the merits. Such determination may be in favor of the appellants.
The order appealed from is not an order finally determining a special proceeding, and, consequently, it is not appealable to this court. (Code C.P. § 190.)
The appeal should be dismissed, with costs.
All concur, except GRAY, J., absent.
Appeal dismissed.